Citation Nr: 1440126	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-25 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches (claimed as shooting head pains).

2.  Entitlement to service connection for insomnia (claimed as sleeping problems).

3.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease of the lumbar spine.  

4.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the left knee.

6.  Entitlement to a disability rating greater than 10 percent for status post removal of bilateral great toenails.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision issued by the Regional Office (RO) in Wichita, Kansas.  

The issues of entitlement to higher ratings for lumbar spine, bilateral knee, and bilateral right great toenail disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical and other evidence of record fails to establish that a chronic sleep disorder was present in service and there is no competent evidence relating the Veteran's currently diagnosed insomnia to service.

2.  The competent medical and other evidence of record reflects that the Veteran's in-service episodes of head pain were acute and transient, and a continuing permanent disability was not then present; and there is no competent evidence relating her currently diagnosed headaches to service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for sleep problems, to include insomnia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Entitlement to service connection for headaches, to include shooting head pains, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in August 2009 of VA's duty to assist her in substantiating her claims, and the effect of this duty upon her claims.  This letter also informed her of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in March 2010, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of her claims.  In-service treatment records and pertinent post-service records have been obtained and associated with her claims folders, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed herself of the opportunity to submit relevant documents and argument in support of her claims, including personal statements and representative argument, and has provided testimony at a December 2011 DRO (Decision Review Officer) hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Although VA examinations were not scheduled, the Board finds that it is not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As discussed below, the Veteran has asserted that service connection for insomnia is warranted, but there is no competent and credible evidence establishing that an event, injury, or disease occurred in service, and therefore there is no event in service to which an examiner could link the insomnia.  See also Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement). 

While service treatment records do document some complaints of headache pain,  there is no evidence of additional follow-up evaluations or clinical findings during the Veteran's remaining years of service to suggest that the symptoms constituted a chronic disease process or that provide a basis for a formal diagnosis related to her headache pain.  There were also no ongoing complaints or treatment for headaches until 2003, almost 10 years after military service. 

As a result, the Board finds that the evidence, which indicates that the Veteran did not have insomnia or a chronic headache disorder in service, did not complain of pertinent symptoms until many years after separation, is absent of competent evidence of a possible connection between service and the claimed disorders (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), does not trigger VA's duty to obtain a medical opinion to decide the claim.  Accordingly, examinations for these particular issues are not required here, even under the low threshold of McLendon. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.
Law and Analysis

The Veteran seeks service connection for sleep problems and headaches that she contends had their onset during her military service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Insomnia and headaches are not qualifying chronic diseases under 38 C.F.R. § 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Veteran argues that although she was not diagnosed as suffering from chronic disorders while in the service, she believes that her complaints at that time were the precursors of disorders that later fully developed (insomnia and headaches).  She noted the onset of her headaches and problems sleeping occurred in 1985 during her second pregnancy.  As such, she believes that service connection should be granted.  

Service treatment records show that in the 1980s, the Veteran complained of head pain attributed to headaches.  See Service Treatment Records dated September 13, 1985 and February 10, 1986.  As noted above there are no records of additional follow-up evaluation or clinical findings during the Veteran's remaining 8 years of service to suggest that either episode constituted a chronic disease process or that provide a basis for a formal diagnosis.  In addition, these records are entirely negative for signs or symptoms that can be construed as related to, or diagnosis of, chronic sleep problems, or difficulties with sleeping in general.  There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute headache symptoms or sleeping problems in the immediate years after her retirement from service in 1994.

Post-service private treatment records do contain clinical findings/assessments sufficient to establish current evidence of headaches and insomnia.  See Clinical Records from Ottawa Chiropractic Clinic, dated August 10, 2002 and August 16, 2003 and from Ottawa Family Physicians, dated June 22, 2009.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  However, these post-service records do not, in any way, suggest that the Veteran's current insomnia or headache symptomatology originated during military service, and it does not appear that the Veteran related it to service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

What remains for consideration is whether or not in the absence of a diagnosis in service and/or continuity of symptoms the Veteran's current insomnia and headaches may nonetheless somehow otherwise be related to her military service years earlier.  However, there is no medical evidence linking either diagnosed disorder to service, and the Veteran has not submitted any medical opinion that relates them to service/events therein.  See Hickson v. West, 12 Vet. App. 247.

Consideration has of course been given to the Veteran's assertions of insomnia and headaches during and since service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing a chronic headache disability and insomnia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to give evidence about what she sees and feels (e.g., to report that she had problems sleeping and headaches during and since service).However, her contentions as to the etiology of her claimed disorders are of limited probative value under the circumstances.  The Veteran is not competent to diagnose insomnia or a chronic headache disorder or to opine on the relationship between her in-service complaints and current disabilities.  Such assessments are not simple in nature and in this case, require specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value.  

While the Veteran has asserted there must be some correlation between her current conditions and her military service in this case, the Board finds that her statements regarding a relationship between her in-service complaints and her insomnia and headaches are not competent evidence of such a relationship.  Even if credible, her statements do not support her claims in the absence of competent nexus evidence. 

Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for headaches (claimed as shooting head pains) is denied.

Service connection for insomnia (claimed as sleeping problems) is denied.


REMAND

The Veteran contends that her service-connected lumbar spine disability, bilateral knee disabilities, and bilateral great toenail disability are more disabling than their current 10 percent evaluations reflect.  During the December 2011 DRO hearing, the Veteran testified as to her current back, knee and great toenail symptoms.  Such testimony indicates that her symptomatology may have increased in severity since her last VA examinations.  The Board notes that the Veteran is competent to provide evidence as to the severity of her symptoms.  See 38 C.F.R. § 3.159(a)(2) (2013).

Furthermore review of the claims folder reveals that the Veteran has not been afforded a pertinent VA examinations since December 2009, almost 5 years ago.  Indeed, the principal purpose of those examinations was to determine the etiology of any diagnosed lumbar spine, bilateral knee and bilateral great toenail disorders. In other words they were not necessarily performed with the purpose of providing the findings required to accurately rate the disorders.  

As there may have been significant changes in the Veteran's service-connected disabilities since the previous examinations in 2009, and to ensure that her own complaints are sufficiently considered by a VA examiner, the Board finds that the matters should be remanded for new VA examinations so that a detailed picture of the current state of her disabilities may be obtained.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Any ongoing medical records should also be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in her claims folder or Virtual VA folder) is dated in May 2013.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or non-VA health care provider that has treated or evaluated her service-connected lumbar disc disease, bilateral degenerative joint disease of the knees, and bilateral great toenail removal since May 2013.  After providing the necessary authorization to enable the AOJ to obtain such evidence on her behalf, all identified records must be obtained.

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is her responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for an appropriate VA examinations to determine the current degree of severity of her lumbar disc disease, bilateral degenerative joint disease of the knees, and status post bilateral great toenail removal disabilities.  The claims file must be made available to the examiner(s), and a notation that this record review took place should be included in the evaluation report(s).  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report(s).  The examination report(s) should include discussion of the Veteran's documented medical history and assertions.  The examiner(s) should set forth all examination findings, together with the rationale for the comments and opinions expressed.  

With respect to the lumbar spine, the examiner should:

a) conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b) discuss the presence (including degree) or absence of muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis-as well as the presence (including degree) or absence of ankylosis (favorable or unfavorable) of the Veteran's lumbosacral spine or entire spine. 

c) describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected degenerative disc and degenerative joint disease of the lumbar spine.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

d) provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period. 

With respect to the right and left knees, the examiner should:

e) conduct range of motion testing for each knee (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination coordination associated with each knee. 

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the knee and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

f) The examiner should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

g) The examiner should indicate whether the Veteran demonstrates malunion of the tibia and fibula, and if so, whether any accompanying knee or ankle disability is best described as slight, moderate, or marked.  He/she should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace. 

With respect to the status post bilateral great toenail removal, the examiner should:

h) describe all pertinent symptomatology and findings associated with the Veteran's service-connected status post bilateral great toenail removal.  
i) The examiner should also indicate whether the Veteran's status post bilateral great toenail removal disability is best be described as mild, moderate, moderately severe, or severe.  The examiner should also indicate whether the bilateral great toenail removal disability results in a loss of use of foot.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


